Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 31, 2020

                                      No. 04-19-00643-CR

                               Angelika Stephanie NAVARRO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR1150
                       Honorable Raymond Angelini, Judge Presiding


                                         ORDER

      The State’s motion for an extension of time to file its brief is granted.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court